Kennedy, J.
— We are satisfied that the defendant was entitled to a judgment in his favour, on the special verdict found by the jury, and that the court were right in rendering one accordingly. By the finding of the jury, it does not appear that the insolvent, Kinsman, the principal, had, anterior to the bringing of this suit, committed a breach of the condition of the bond, upon which it is founded, in any respect whatever, but on the contrary, had performed and complied with all things therein mentioned and required of him. The only particular, in which it is alleged that he failed to comply with the condition of.the bond, and for which there is even the slightest colour of plausibility, is, that the court, to which .he presented his petition for the benefit of the insolvent laws, in conformity to the condition of the bond, after having proceeded thereon, and having heard him and his creditors, and thereupon, not being satisfied, that he was entitled to a discharge under the insolvent laws, made an order on the fifth day of January, 1842, in the following words: — « The court refuse to discharge the said Israel Kinsman as an insolvent debtor, and direct him to give security in the sum of five thousand dollars, conditioned for his appearance at the next court of General Sessions, to answer the charge of fraudulent .insolvency.” This order, though made by the court, was not permitted to remain in force, but was, in effect, vacated by the court, three days afterwards, on the eighth of the month, by the court’s direction that the said Kinsman should give security, for the like purpose as that of the first order, in the sum only of $2000, which he immediately did. The latter order of the court, reducing the amount of the security to be given to $2000, is the only order, in this respect, that can be looked at, or regarded by this court, or any other court, as binding upon the insolvent. The order for giving security in $5000 must not only be left out of view, but considered as out of being.
Israel Kinsman, the principal in the bond, having then complied *175with all things mentioned in, and required of him by the condition thereof, at the time of commencing this action, as the jury have shown fully by their verdict, there is no ground for making the defendant liable, as his surety in it.
The judgment is therefore affirmed.